Citation Nr: 0903099	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-37 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
arthritis.

2.  Entitlement to service connection for nerve damage/carpal 
tunnel syndrome 

3.  Entitlement to service connection for bladder impairment 
to include as secondary to service-connected lupus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbar strain.

5.  Entitlement to an initial evaluation in excess of 70 
percent for service-connected depression.

6.  Entitlement to an initial compensable evaluation for a 
service-connected blood clotting disorder.

7.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.

8.  Entitlement to an initial compensable evaluation for 
service-connected bowel impairment.

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected stroke.

10.  Entitlement to separate evaluations for 
glomerulonephritis, vascular heart disease with aortic 
insufficiency, and hypertension.


REPRESENTATION

Veteran presented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to August 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 2005, September 2005, and July 2006 rating 
decisions of the RO.  Regarding the increased rating claims 
on appeal other than that concerning service-connected 
stroke, the veteran is contesting the initial disability 
ratings assigned following the grant of service connection.

In November 2006, the veteran filed a claim of entitlement to 
service connection for a pulmonary disorder to include as 
secondary to service-connected lupus.  As this issue has not 
been procedurally developed, the Board is referring it to the 
RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  The Board emphasizes that the RO denied 
entitlement to service connection for a pulmonary disorder by 
February 2003 rating decision.

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

Entitlement to service connection for bladder impairment to 
include as secondary to service-connected lupus.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected lumbar strain.

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected depression.

Entitlement to an initial compensable evaluation for a 
service-connected blood clotting disorder.

Entitlement to an initial compensable evaluation for service-
connected bowel impairment.

Entitlement to an evaluation in excess of 10 percent for 
service-connected stroke.

Entitlement to separate evaluations for glomerulonephritis, 
vascular heart disease with aortic insufficiency, and 
hypertension.




FINDINGS OF FACT

1.  The veteran is not shown to be suffering from arthritis 
of the hips.

2.  The veteran is not shown to be suffering from carpal 
nerve damage/carpal tunnel syndrome.

3.  Deformity of the penis is not evident in the record; the 
veteran's erectile dysfunction is manifested by no more than 
an inability to achieve erection.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hip arthritis is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Service connection for nerve damage/carpal tunnel 
syndrome is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for entitlement to an initial compensable 
evaluation for service-connected erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in the October 
2006 and March 2007 cover letters appended to the statements 
of the case issued in October 2006 and March 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in September 2004, October 2004, and January 
2005 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in the matters decided 
herein.  The letters informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  

The Board observes that the Court recently issued a decision 
in the case of Velazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As the 
increased rating issue decided herein involves a disputed 
initial rating, Vazquez-Flores need not be discussed.  That 
case does not apply to initial rating claims.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examinations were provided regarding the 
issues of entitlement to service connection for bilateral hip 
arthritis and entitlement to service connection for nerve 
damage/carpal tunnel syndrome.  VA did not err in failing to 
provide medical examinations regarding these claimed 
disabilities, as the record is entirely silent as the 
existence of either.  Id.; 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records; service treatment records, private medical records, 
and the veteran was afforded a VA medical examination in 
connection with the erectile dysfunction claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing relevant evidence that is necessary for a 
fair adjudication of the claims decided herein that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Bilateral hip arthritis 

The service treatment records make no mention of arthritis of 
the hips.  Post-service medical records are silent as to any 
medical problem concerning the hips.  Additionally, a March 
2005 X-ray study revealed normal right and left hips.

Because the veteran does not appear to suffer from the 
disability claimed, namely arthritis of the hips, service 
connection must be denied.  A prerequisite to the granting of 
service connection is the presence of a current disability.  
38 C.F.R. § 3.303; Degmetich, supra; Brammer, supra; Chelte, 
supra.  As there is no showing of arthritis of the hips, 
service connection for the claimed disability is denied.  Id.  

In this case, the evidence is not in relative equipoise.  See 
Gilbert, supra.  The entirety of the record, rather, fails to 
support the veteran's claim of entitlement to service 
connection for bilateral arthritis of the hips.  As such, the 
preponderance of the evidence is against the claim, and it is 
denied.  Alemany, supra.  

Nerve damage/carpal tunnel syndrome 

A review of the service treatment records reveals no 
complaints or diagnoses consistent with carpal tunnel 
syndrome or associated nerve damage.  The veteran currently 
suffers from significant health problems.  Indeed, he has 
been granted service connection for left upper extremity 
hemiparesis associated with stroke.  However, such 
hemiparesis has not been linked to any carpal tunnel syndrome 
nor has it been said to have caused the type of nerve damage 
that would lead to carpal tunnel syndrome.

In sort, the record does not reflect a diagnosis of carpal 
tunnel syndrome or related nerve damage.  Because the 
disability claimed is not shown to exist, service connection 
is denied.  38 C.F.R. § 3.303; Degmetich, supra; Brammer, 
supra; Chelte, supra.

In this case, the evidence is not in relative equipoise.  See 
Gilbert, supra.  The entirety of the record, rather, fails to 
support the veteran's claim of entitlement to service 
connection for nerve damage/carpal tunnel syndrome.  As such, 
the preponderance of the evidence is against the claim, and 
it is denied.  Alemany, supra.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Erectile dysfunction 

The veteran's service-connected erectile dysfunction has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7522 (penis, deformity, with loss of 
erectile power), effective October 14, 2004.  38 C.F.R. 
§ 4.115b.  

The Board notes that there is no diagnostic code that 
particularly deals with erectile dysfunction.  Diagnostic 
Code 7522 is deemed by the Board to be the most appropriate 
primarily because it is the only diagnostic code which 
includes loss of erectile power among its criteria.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7522.  The Board 
observes that the veteran is in receipt of special monthly 
compensation under 38 U.S.C. § 1114(k) (West 2002) due to 
loss of use of a creative organ.

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

Erectile dysfunction has been shown on examination and has 
been present since at least 2001.  The evidence, to include 
that contained in a March 2005 VA medical examination report, 
however, does not reflect any deformity of the penis, and the 
veteran does not contend otherwise.

The Board is certainly sympathetic to the veteran's 
situation.  The Board must again point out, however, that 
special monthly compensation for loss of use of a creative 
organ has been granted.  This benefit was specifically 
granted to compensate the veteran for his erectile 
dysfunction.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Given that the veteran's erectile 
dysfunction cannot have interfered with his employment, a 
compensable evaluation is not warranted under the schedular 
criteria.  Accordingly, the criteria for a compensable 
evaluation have not been met during any portion of the appeal 
period, and the veteran's claim is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected erectile dysfunction has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for bilateral arthritis of the hips is 
denied.

Service connection for nerve damage/carpal tunnel syndrome is 
denied.

An initial compensable evaluation for erectile dysfunction is 
denied.


REMAND

The remaining issues on appeal are remanded for further 
procedural and evidentiary development.

In June 2008, the veteran's attorney indicated that the 
veteran had recently undergone open heart surgery at the 
Columbia VA Medical Center (MC).  Records associated with 
this surgery might well contain information pertinent to 
several of the issues remaining on appeal.  Thus, they must 
be associated with the claims file.  As well, the veteran has 
received medical treatment at the Kansas City VAMC.  All 
records from that institution that are not part of the record 
must also be added to the claims file.  Indeed, VA must 
obtain all relevant VA treatment records that could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The RO must ensure that the veteran is advised properly 
regarding VCAA, particularly as it relates to increased 
rating claims.  The Board observes that Velazquez-Flores 
regards the type information that must be provided to a 
claimant in the context of an increased rating claim.  This 
case does not apply to initial rating cases.  Thus, in the 
VCAA notice sent to the veteran, it need be discussed only as 
it relates to the claim of entitlement to an increased rating 
for service-connected stroke.  The VCAA notice must discuss 
Dingess as it applies to the remanded issues.  

Finally, VA medical examinations must be provided as directed 
below.  Regarding the increased rating claims, the relevant 
disabilities have not been evaluated in years, and the Board 
would like an idea of the present state of the service-
connected disabilities before rendering decisions on the 
issues on appeal.  Moreover, VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Regarding the claim of service connection for bladder 
impairment, the VA examination report issued in March 2005 
does not reflect any diagnosis concerning the bladder despite 
findings of high urinary frequency during the day and at 
night, hesitance, reduced stream, dysuria, and incontinence.  
Due to the lack of diagnosis or further discussion in the 
examination report, it is unclear whether the veteran suffers 
from a disorder of the bladder.  A new examination must be 
scheduled in order to determine whether the veteran suffers 
from a specific bladder disability.  If so, an opinion 
regarding etiology must be provided.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that includes the information 
mandated by the Court in Dingess and 
Vazquez-Flores as applicable to the issues 
on appeal.

2.  Associate with the claims file all 
Kansas City VAMC clinical records dated 
from July 2006 to the present and all 
clinical records from the Columbia VAMC.

3.  Schedule a VA genitourinary 
examination for a diagnosis of all 
disorders of the bladder.  If any are 
found, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the diagnosed disability(ies) is/are 
related to service or a service-connected 
disability.  Pertinent documents in the 
claims file should be reviewed in 
conjunction with the examination, and the 
examination report should indicate whether 
the claims file was reviewed.  A rationale 
for all opinions and conclusions should be 
provided.

4.  Schedule a VA orthopedic examination 
to determine the current severity of the 
veteran's service-connected lumbar strain.  
All symptoms and manifestations should be 
enumerated, and range of motion 
measurements should be provided.  The 
examiner should review all pertinent 
records in the claims file and indicate in 
the examination report that such records 
were reviewed.  A rationale for all 
opinions and conclusions should be 
provided.

5.  Schedule a VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected depression.  
All symptoms and manifestations should be 
enumerated, and a global assessment of 
functioning score attributable to the 
veteran's depression should be assigned.  
The examiner should review all pertinent 
records in the claims file and indicate in 
the examination report that such records 
were reviewed.  A rationale for all 
opinions and conclusions should be 
provided.

6.  Schedule a VA hematology examination 
to determine the current severity of the 
veteran's service-connected blood clotting 
disorder.  All symptoms and manifestations 
should be enumerated.  The examiner should 
review all pertinent records in the claims 
file and indicate in the examination 
report that such records were reviewed.  A 
rationale for all opinions and conclusions 
should be provided.

7.  Schedule a VA gastrointestinal 
examination to determine the current 
severity of the veteran's service-
connected bowel impairment.  All symptoms 
and manifestations should be enumerated.  
The examiner should review all pertinent 
records in the claims file and indicate in 
the examination report that such records 
were reviewed.  A rationale for all 
opinions and conclusions should be 
provided.

8.  Schedule a VA neurologic examination 
to determine the current severity of the 
veteran's service-connected stroke 
residuals.  All symptoms and 
manifestations should be enumerated.  The 
examiner should review all pertinent 
records in the claims file and indicate in 
the examination report that such records 
were reviewed.  A rationale for all 
opinions and conclusions should be 
provided.

9.  Review the entire record to include 
all new evidence received and undertake 
any other indicated development, and 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


